 


113 HR 3546 IH: Emergency Unemployment Compensation Extension Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3546 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2013 
Mr. Levin (for himself, Mr. Doggett, Mr. Rangel, Mr. McDermott, Mr. Lewis, Mr. Neal, Mr. Becerra, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Blumenauer, Mr. Kind, Mr. Pascrell, Mr. Crowley, Ms. Schwartz, Mr. Danny K. Davis of Illinois, Ms. Linda T. Sánchez of California, Mr. Van Hollen, Ms. Lee of California, Ms. Shea-Porter, Mr. Cicilline, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the extension of certain unemployment benefits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Unemployment Compensation Extension Act of 2013. 
2.Extension of emergency unemployment compensation program 
(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking January 1, 2014 and inserting January 1, 2015. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (I), by striking and at the end; 
(2)in subparagraph (J), by inserting and at the end; and  
(3)by inserting after subparagraph (J) the following: 
 
(K)the amendments made by section 2(a) of the Emergency Unemployment Compensation Extension Act of 2013;. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240). 
3.Temporary extension of extended benefit provisions 
(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note), is amended— 
(1)by striking December 31, 2013 each place it appears and inserting December 31, 2014; and 
(2)in subsection (c), by striking June 30, 2014 and inserting June 30, 2015. 
(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking June 30, 2014 and inserting June 30, 2015. 
(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended— 
(1)in subsection (d), by striking December 31, 2013 and inserting December 31, 2014; and 
(2)in subsection (f)(2), by striking December 31, 2013 and inserting December 31, 2014. 
(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240). 
4.Extension of funding for reemployment services and reemployment and eligibility assessment activities 
(a)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking through fiscal year 2014 and inserting through fiscal year 2015. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240). 
5.Additional extended unemployment benefits under the railroad unemployment insurance act 
(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is amended— 
(1)by striking June 30, 2013 and inserting June 30, 2014; and 
(2)by striking December 31, 2013 and inserting December 31, 2014. 
(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D), as in effect on the day before the date of enactment of this Act. 
(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad Retirement Board $250,000 for administrative expenses associated with the payment of additional extended unemployment benefits provided under section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of the amendments made by subsection (a), to remain available until expended. 
 
